Citation Nr: 1137900	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-38 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the residuals of a head injury.

2.  Entitlement to service connection for eye sight problems as secondary to the residuals of a head injury.

3.  Entitlement to service connection for a scar on the left side of the head as secondary to the residuals of a head injury.

4.  Entitlement to service connection for headaches as secondary to the residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his December 2008 Form 9, the Veteran requested a BVA video conference hearing at the RO in Cheyenne, Wyoming.  The record does not reflect that a hearing was scheduled or that the Veteran cancelled his request.  

As such, this case needs to be returned to the RO so that a Board hearing may be scheduled.

To ensure full compliance with due process requirements, the appeal is remanded to the RO for the following development:

The RO should schedule the Veteran for a hearing in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


